In re Kenneth Duane Welch, applying for remedial writ. Parish of Lafayette. No. 44258.
Granted and transferred. This application is granted for the limited purpose of transferring it to the Court of Appeal, Third Circuit for consideration of decision. The “appeal” ordered by the trial court on June 29, 1982 was from an adverse ruling in an application for writs of habeas corpus, which is an unappealable judgment, and never reached this court (it was never lodged in this court) until transferred here by the Court of Appeal.
The relief requested in the “appeal” apparently lodged in the Court of Appeal is the same relief (from the same district court judgment of May 28, 1982) requested in a writ application to this court (# 82-K-1694) which was denied by this court on July 2, 1982, 417 So.2d 364.
The case is now transferred to the Court of Appeal for consideration and decision. A copy of our # 82-K-1694 is attached.